DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/22 was filed after the mailing date of the Final Rejection on 7/11/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 10/11/22 has been accepted and entered.  Accordingly, claims 1, 6-7, and 13 have been amended.
Claims 2 and 8-10 have been canceled. 
Claims 1, 3-7, and 11-13 are pending in this application. 

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive. Applicant argues that the combined teachings of Kim et al. and Papasakellariou do not teach “a receiver that receives information about a search space corresponding to a numerology among a plurality of numerologies; and wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies”.  
Applicant argues that “Papasakellariou merely teaches that the BW part where the PDCCH transmission are received can vary but fails to teach that a different number of PDCCH candidate to be monitored per slot depending on the numerology among the plurality of numerologies” (see page 7).  Examiner respectfully disagrees with the Applicant. 
Papasakellariou teaches that the PDCCH transmissions to UEs occurs in BW part and that PDCCH transmissions to a UE of a first UE category can be configured over only the first BW part and over a first number of OFDM symbols (par [0134]; FIG. 9). That is, there is 2 different PDCCH candidates (i.e., BW1 930 and BW1 935) to be monitored for first UE (par [0136]).  Since each UE of UE category uses a same numerology (par [0130]), differently assigned BW part depends on numerology. Therefore, Papasakellariou teaches “and wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies” recited in amended claims.
Secondly, Applicant argues that “UE receives PDCCH transmissions over the first BW of the first UE category and the second BW of a second UE category by using the same numerology” and thus, “the number of PDCCH candidate to monitor per slot corresponds to the same numerology and does not depend on the numerology” (page 7).  Examiner respectfully disagrees with the Applicant. 
As noted above, the first UE of the first UE category is assigned first BW part (BW1 903 and BW1 935).  However, the second UE of the second UE category is assigned second BW part, BW2 940.  Further, Papaskellariou teaches that the first UE is of a first UE category and is capable of receiving over a first BW such as 80 MHz or 160 MHz, while a second UE is of a second UE category and is capable of receiving over a second BW smaller than the first BW, such as 20 MHz (par [0131]).  That is, UEs of different category have different BW reception capabilities, and use same numerology.  Therefore, numerology determines a number of PDCCH candidates to be monitored.  
Lastly, Applicant argues that “the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide” (page 8).  Examiner respectfully disagrees.  
In the Office Action, the motivation to combine Kim et al. and Papasakellariou was indicated as by adding the noted teachings of Papasakellariou, the system of Kim et al. would provide a configuration for PDCCH transmission on a carrier to UEs with different BW reception capabilities.  Applicant argues that there is no motivation these two references without providing any evidence or arguments on why the provided motivation would not work.  Therefore, Applicant’s argument is not persuasive. 
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2018/0192355) and further in view of Papasakellariou (U.S. Patent Application Publication No. 2018/0019843).  

Regarding Claim 1, Kim et al. teaches A terminal (UE (FIG. 36)) comprising: a receiver that receives information about a search space corresponding to a numerology among a plurality of numerologies (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140]); configured CSS and USS information is selected based on aggregation level, which indicates numerology (Table 5)); a processor (processor (FIG. 36)) that determines a number of Physical Downlink Control Channel (PDCCH) 5candidates per aggregation level, based on information about the search space (Kim et al. teaches that [Table 5] illustrates PDCCH candidates monitored by a UE (par [0146]; Table 5)[NOTE: Because Table 5 includes information such as number of PDCCH candidates with CCE aggregation level L to be monitored in the SS (par [0145]), indicating such is determined to be monitored]), wherein the receiver (receiver (FIG. 36)) monitors the PDCCH candidates in the search space based on the information about the search space (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146])). 
	Although teaching that UE receives search space information. Kim et al. does not explicitly teach a receiver that receives information about a search space corresponding to a numerology, and wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies.  Papasakellariou teaches such limitations. 
Papasakellariou is directed to carrier aggregation with variable transmission durations.  More specifically, Papaskellariou teaches a receiver that receives information about a search space corresponding to a numerology (Papasakellariou teaches that transmissions to UEs from each of the two UE categories are considered to use a same numerology such as s same SC spacing, a same OFDM duration (par [0130]); that the first UE attempt PDCCH decoding according to two search spaces, a first search space over the first BW and a second search space over the second BW (par [0136]), the search spaces that the first UE of the first category monitors is associated with numerology), and wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies (Papasakellariou teaches that number of PDDCH candidates per slot differs (FIG. 11); UE receives PDCCH transmissions in a first BW part over a first number of symbols in a first subset of slots from a set of slots and receive PDCCH transmissions in the first BW part over the first number of symbols and in a second BW part over a second number of symbols in a second subset of slots from a set of slots (par [0140]); first slot duration corresponds to cells using a first numerology and a second slot duration can correspond to cells with a second numerology (par [0157]); same numerology includes same subcarrier (SC) spacing (par [0130]); the first UE is of a first UE category and is capable of receiving over a first BW such as 80 MHz or 160 MHz, while a second UE is of a second UE category and is capable of receiving over a second BW smaller than the first BW, such as 20 MHz (par [0131])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the search space corresponds to a numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 3, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology and PDCCH candidates in a second search space corresponding to a second numerology, in one cell at different times, respectively (Papasakellariou teaches that the UE can have a first number of PDCCH candidates for a CCE aggregation level for PDCCH transmissions in the first BW part of a cell and a second number of PDCCH candidates for the CCE aggregation level for PDCCH transmissions in the second BW part of cell (par [0136]; FIG. 10), thus within the same cell; RF receives first PDCCHs in first time-frequency resources and receiving second PDCCHs in second time-frequency resources, where the second time resources are different than first time resource (par [0082][0083]), indicating that they are monitored in different times).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology and PDCCH candidates in a second search space corresponding to a second numerology, in one cell at different times, respectively, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 154, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology in a first cell and PDCCH candidates in a second search space corresponding to a second numerology in a second cell, at a same time (Papasakellariou teaches that PDCCH is scheduled on different cells, but at the same slot, requiring monitoring at a same time (FIG. 12)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the receiver monitors PDCCH candidates in a first search space corresponding to a first numerology in a first cell and PDCCH candidates in a second search space corresponding to a second numerology in a second cell, at a same time, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 5, the combined teachings of Kim et al. and Papasakellariou teach The terminal according to claim 1, and further, the references teach wherein the processor determines, based on a 20field of detected downlink control information, a numerology used for Physical Downlink Shared Channel (PDSCH) reception or Physical Uplink Shared Channel (PUSCH) transmission based on the downlink control information (Papasakellariou teaches that the UE can determine traffic type from numerology explicitly through a field in a DL DCI format (par [0241]); UE transmits un a same slot a first number of PUSCHs conveying a first traffic type (par [0241])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the processor determines, based on a 20field of detected downlink control information, a numerology used for Physical Downlink Shared Channel (PDSCH) reception or Physical Uplink Shared Channel (PUSCH) transmission based on the downlink control information, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claim 6, Claim 6 is directed to a method claim and it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 6 is also rejected for similar reasons set forth in claim 1.

Regarding Claim 7, Kim et al. teaches A base station (gNB (FIG. 36)) comprising: a processor (processor (FIG. 36)) that generates information about a search space corresponding to a numerology, among a plurality of numerologies, for a terminal to determine a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140])); a processor (processor (FIG. 36); that [Table 5] illustrates PDCCH candidates monitored by a UE (par [0146]; Table 5)[NOTE: Because Table 5 includes information such as number of PDCCH candidates with CCE aggregation level L to be monitored in the SS (par [0145]), indicating such is determined to be monitored]; configured CSS and USS information is selected based on aggregation level, which indicates numerology (Table 5)); and 10a transmitter (transmitter (FIG. 36)) that transmits the information about the search space to the terminal (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146]), indicating gNB transmitting the configured information about search space to UE).  
Although teaching that UE receives search space information. Kim et al. does not explicitly teach a processor that generates information about a search space corresponding to a numerology for a terminal to determine a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level, wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies.  Papasakellariou teaches such limitations. 
	Papasakellariou is directed to carrier aggregation with variable transmission durations.  More specifically, Papaskellariou teaches a processor that generates information about a search space corresponding to a numerology for a terminal to determine a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level (Papasakellariou teaches that transmissions to UEs from each of the two UE categories are considered to use a same numerology such as s same SC spacing, a same OFDM duration (par [0130]); the first UE attempt PDCCH decoding according to two search spaces, a first search space over the first BW and a second search space over the second BW (par [0136]), indicating that the search spaces that the first UE of the first category monitors is associated with numerology), wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies (Papasakellariou teaches that number of PDDCH candidates per slot differs (FIG. 11); UE receives PDCCH transmissions in a first BW part over a first number of symbols in a first subset of slots from a set of slots and receive PDCCH transmissions in the first BW part over the first number of symbols and in a second BW part over a second number of symbols in a second subset of slots from a set of slots (par [0140]); first slot duration corresponds to cells using a first numerology and a second slot duration can correspond to cells with a second numerology (par [0157]); same numerology includes same subcarrier (SC) spacing (par [0130]); the first UE is of a first UE category and is capable of receiving over a first BW such as 80 MHz or 160 MHz, while a second UE is of a second UE category and is capable of receiving over a second BW smaller than the first BW, such as 20 MHz (par [0131])).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim et al. so that the search space corresponds to a numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Regarding Claims 11-12, Claims 11-12 are directed to apparatus claims and they do not teach or further define over the limitations recited in claim 5.   Therefore, claims 11-12 are also rejected for similar reasons set forth in claim 5.
	
Regarding Claim 13, Kim et al. teaches A system (FIG. 36) comprising: a terminal (FIG. 36) and a base (FIG. 36) station, wherein the terminal comprises: a receiver that receives information about a search space corresponding to a numerology among a plurality of numerologies (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140]); configured CSS and USS information is selected based on aggregation level, which indicates numerology (Table 5)); a processor (processor (FIG. 36)); and a processor of the terminal that determines a number of Physical Downlink Control Channel (PDCCH) candidates per aggregation level, based on information about the search space (Kim et al. teaches that [Table 5] illustrates PDCCH candidates monitored by a UE (par [0146]; Table 5)[NOTE: Because Table 5 includes information such as number of PDCCH candidates with CCE aggregation level L to be monitored in the SS (par [0145]), indicating such is determined to be monitored]), wherein the receiver monitors the PDCCH candidates in the search space based on the information about the search space (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146]); and the base station comprises: a processor of the base station that generates the information about the search space (Kim et al. teaches that an search space is a set of PDCCH candidates that a UE will monitor and that a UE-specific search space is configured for each individual UE (par [0139][0140])); and a transmitter that transmits the information about the search space to the terminal (Kim et al. teaches that UE monitors both the USS and the CSS to decode a PDCCH (par [0146]), indicating gNB transmitting the configured information about search space to UE).
Although teaching that UE receives search space information, Kim et al. does not explicitly teach a receiver that receives information about a search space corresponding to a numerology among a plurality of numerologies, and wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies.  Papasakellariou teaches such limitations. 
	Papasakellariou is directed to carrier aggregation with variable transmission durations.  More specifically, Papaskellariou teaches a receiver that receives information about a search space corresponding to a numerology among a plurality of numerologies (Papasakellariou teaches that transmissions to UEs from each of the two UE categories are considered to use a same numerology such as s same SC spacing, a same OFDM duration (par [0130]); that the first UE attempt PDCCH decoding according to two search spaces, a first search space over the first BW and a second search space over the second BW (par [0136]), indicating the search spaces that the first UE of the first category monitors is associated with numerology), and wherein the terminal supports a different number of PDCCH candidates to be monitored per slot depending on the numerology among the plurality of numerologies (Papasakellariou teaches that number of PDDCH candidates per slot differs (FIG. 11); UE receives PDCCH transmissions in a first BW part over a first number of symbols in a first subset of slots from a set of slots and receive PDCCH transmissions in the first BW part over the first number of symbols and in a second BW part over a second number of symbols in a second subset of slots from a set of slots (par [0140]); first slot duration corresponds to cells using a first numerology and a second slot duration can correspond to cells with a second numerology (par [0157]); same numerology includes same subcarrier (SC) spacing (par [0130]); the first UE is of a first UE category and is capable of receiving over a first BW such as 80 MHz or 160 MHz, while a second UE is of a second UE category and is capable of receiving over a second BW smaller than the first BW, such as 20 MHz (par [0131])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim et al. so that the search space corresponds to a numerology, as taught by Papasakellariou.  The modification would have allowed the system to provide a configuration for PDCCH transmissions on a carrier to UEs with different BW reception capabilities (see Papasakellariou, par [0130]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414